Citation Nr: 1020862	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess 
of 30 percent for generalized anxiety disorder (GAD).

2.  Entitlement to a total disability rating based on 
unemployability due to GAD (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active air service from March 1953 to July 
1956.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.
 
Where the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted. See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, 
the issues for appellate consideration are as set forth on 
the title page of this decision.

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).
 

REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to an 
initial disability rating in excess of 30 percent for GAD 
and entitlement to a TDIU are decided, for the reasons 
discussed below.  

In this case, the Veteran was afforded VA examinations in 
August 2003 in March 2007.  In an April 2008 statement he 
indicated a worsening of his psychiatric symptoms.  In 
that communication, he explained that he had to leave his 
employment before retirement age because he was unable to 
cope with the stress of dealing with the people and the 
daily routine.  Furthermore, the Veteran's sister 
submitted an April 2008 statement reporting that she had 
watched his condition worsen over time.  For example, she 
reported that she had to assist the Veteran with his 
shopping needs and clothes because the smallest decision 
was stressful for him.  Finally, in a June 2008 statement 
submitted by the Veteran, he reported that his psychiatric 
medication dosage had been increased because he was "not 
doing well."

The above evidence indicates that the Veteran's 
psychiatric disability picture has worsened since his last 
VA examination. Accordingly, an additional examination 
should be afforded to gauge the current level of severity 
of his GAD.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, the Veteran has reported that he retired 
early from his job because he could no longer cope with 
the stress.  He also reported that he was not able to 
continue working a part-time job after his early 
retirement because of the stress.  This indicates that he 
may be unemployable solely due to his GAD symptoms.  As 
such, an opinion as to the effect of his GAD on his 
employability should be obtained.

Additionally, current VA Medical Center treatment records 
should be procured before a decision is rendered in this 
case.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should request 
the Veteran to provide up-to-date 
information concerning his 
education and industrial 
background.  

2.	The RO or the AMC should obtain any 
pertinent VA Medical Center 
treatment records that are not 
already of record, to include 
mental health counseling records.  
If the Veteran identifies any other 
pertinent, outstanding medical 
records, the RO or the AMC should 
undertake appropriate development 
to obtain a copy of those records 
as well.  If any identified records 
cannot be located, this must be 
noted in the record and 
communicated to the Veteran.  

3.	Then, the Veteran should be 
scheduled for a VA examination by a 
psychiatrist or a psychologist to 
determine the current level of 
severity of the Veteran's 
generalized anxiety disorder.  The 
claims file must be made available 
to and reviewed by the examiner.  
Any indicated studies should be 
performed.  

Based on the examination results 
and the review of the record, the 
examiner should provide an opinion 
concerning the current degree of 
social and industrial impairment 
resulting from the Veteran's 
service-connected generalized 
anxiety disorder, to include 
whether it is at least as likely as 
not that the service-connected GAD 
renders the Veteran unable to 
maintain and retain substantially 
gainful employment.  In addition, 
the examiner should provide a 
global assessment of functioning 
score with an explanation of the 
significance of the score assigned.

The examiner should also explain 
the significance of any medication 
the Veteran currently takes for 
treatment of his generalized 
anxiety disorder symptoms.

The rationale for all opinions expressed must 
be provided.  
If the examiner cannot respond without 
resorting to 
speculation, he should explain why a response 
would be speculative.  

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim 
for a disability rating in excess 
of 30 percent for generalized 
anxiety disorder and his claim for 
a TDIU based on generalized anxiety 
disorder if it has not been 
rendered moot.  If the benefits 
sought on appeal are not granted to 
the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be furnished to the Veteran 
and his representative and they 
should be afforded the requisite 
opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).



